DETAILED ACTION
Specification
Specification objections have been withdrawn.

Claim Objections
	The original objection to claim 1 has been withdrawn. However, a new objection has been made as indicated below.
Claim 1 is objected to because of the following informalities: 
the word “amplificate” is obsolete in the English language, and can be replaced by the word “amplified”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a heat seal part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As indicated above, claim limitation “a heat seal part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as lacking written description and under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.

(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (JP 2008/249707) in view of Loehn (WO 2012/083995) and Howell (US 2017/0113225).
Regarding claim 1, Turner discloses a gene amplification device (claim 23) comprising a reaction container holder (Fig. 4, element 45b) including at least one container insertion part (Fig. 4, element 45b); a heat seal part (Fig. 2, element 28) whose temperature rises to a temperature higher than a heatproof temperature (pg. 21, lines 12-13).
Turner does not disclose at least one reaction container including a main body and a separate lid, wherein the main body includes a single space, and an open upper face leading to the single space, the lid is attached to the main body individually to seal the open upper face, and each of the at least one reaction container has a contacting portion formed by contact between the lid and the main body.
Loehn discloses that at least one reaction container (Fig. 22) including a main body (Fig. 22, element 2) and a separate lid (Fig. 22, element 11), wherein the main body (Fig. 22, element 2) includes a single space (Fig. 2 which is a cross-section, or Fig. 22), and an open upper face leading to the single space (Fig. 22), the lid is attached to the main body individually to seal the open upper face (Fig. 23), and each of the at least one reaction container (Fig. 22) has a contacting portion (Fig. 22, element 9.1) formed by contact between the lid (Fig. 22, element 11) and the main body (Fig. 22, element 2).
In the analogous art of microcentrifuge tubes, it would have been obvious to one skilled in the art before the effective filing date to modify the gene amplification device of Turner to include the at least one reaction container of Loehn in order to have a container with a separate lid that can be heat-sealed in place on the main body of the container, sealing the reagents in the reaction container that need to be protected from contamination.

Regarding the limitation “container insertion part into which the main body of the at least one reaction container is inserted individually”, it would have been obvious to one skilled in the art before the effective filing date to individually insert the main body of the at least one reaction container in order to have as many individual tubes as needed for the experiment.
Regarding the limitation “the reaction container holder having a function of raising and lowering a temperature of the at least one reaction container inserted into the container insertion part”, although Turner does not explicitly disclose this function, it is implicit that the thermal cycler would be able to raise and lower the temperature of the at least one reaction container, as shown in claim 23 of Turner. A thermal cycling apparatus is well known to have the implicit ability to raise and lower the temperature (Turner, page 14, lines 16-18). However, assuming arguendo that Turner does not disclose this limitation, Howell discloses the limitation of having a function of raising and lowering a temperature of the reaction container (paragraph [0002]).
Regarding the limitations “in which a gene to be amplificated is accommodated therein” and “a heat seal part” that has a temperature that “rises to a temperature higher than a heatproof 
Regarding claim 2, Turner discloses that the heat seal part (Fig. 2, element 28) is a part of a heat lid (Fig. 2, elements 28 and 29), and the heat lid (Fig. 2, elements 28 and 29) is configured to dispose above the reaction container holder (Fig. 4, element 45b) and the container insertion part (Fig. 4, element 45b); and, the heat lid (Fig. 2, elements 28 and 29) heats to a predetermined temperature (pg. 21, lines 11-13).
Loehn discloses the at least one reaction container (Fig. 22) and the lid (Fig. 22, element 11) of the at least one reaction container (Fig. 22).
Regarding the limitation “the reaction container holder holding the at least one reaction container in the container insertion part to be in contact with the lid of the at least one reaction container, and to heat the lid to a predetermined temperature” it would have been obvious to one skilled in the art before the effective filing date to modify the reaction container holder of Turner to hold the reaction container and the lid of the reaction container of Loehn in order to heat-seal a microcentrifuge tube that contains reagents that should not be contaminated by outside sources.
	Regarding claim 3, Turner discloses the heat lid (Fig. 2, element 28 and 29), the reaction container holder (Fig. 4, element 45b), and the heat seal part (Fig. 2, element 28).
	Loehn discloses the lid (Fig. 22, element 11) of the at least one reaction container (Fig. 22), and the contacting portion (Fig. 22, element 9.1) between the main body (Fig. 22, element 2) and the lid (Fig. 22, element 11) of the at least one reaction container (Fig. 22).
Howell discloses the heat lid has a recess (Fig. 10), on a lower surface (Fig. 10).
Regarding the limitation that “the heat lid has a recess on a lower surface, fitted with the lid of the at least one reaction container projecting upward from the container insertion part of 

    PNG
    media_image1.png
    617
    943
    media_image1.png
    Greyscale

Howell, Fig. 10
Regarding claim 4, Turner discloses a gene amplification device (claim 23), the heat seal part (Fig. 2, element 28) and the heat lid (Fig. 2, elements 28 and 29).
Loehn discloses the main body (Fig. 22, element 2), the lid (Fig. 22, element 11), and the contacting portion (Fig. 22, element 9.1) between the main body (Fig. 22, element 2) and the lid (Fig. 22, element 11) of the at least one reaction container (Fig. 22).

	Regarding the limitation “the controller is configured to execute a heat sealing operation for raising a temperature of the heat lid to a temperature higher than the heatproof temperature of the main body or the lid of the at least one reaction container” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding the limitation “in a state in which the heat seal part of the heat seal part of the heat lid is disposed near the contacting portion between the main body and the lid of the at least one reaction container”, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the heat seal part of Turner to be disposed near the contacting portion between the main body and the lid of the at least one reaction container of Loehn in order to create a contact between the heat seal part in addition to the lid and main body of the reaction container to make a heat-seal.
	Regarding claim 5, Howell discloses the controller (paragraph [0260], “pcb”).
	The limitation “wherein the controller is configured to execute a heat sealing operation before starting gene amplification processing” is merely an intended use of the claimed apparatus and does not add further structure to the claim. MPEP § 2114. Modified Turner discloses all the structural limitations as claimed and thus could function as intended.
	Regarding claim 6, Turner discloses the reaction container holder (Fig. 4, element 45b).
	Howell discloses that the controller (paragraph [0260], “pcb”) is configured to control a temperature (paragraph [0250]) raising and lowering operation (paragraph [0002]).
	The limitation “so as not to raise a temperature of the reaction container holder during execution of the heat sealing operation” is merely intended use of the claimed apparatus and does 
	Regarding claim 7, Turner discloses the reaction container holder (Fig. 4, element 45b).
	Howell discloses that the controller (paragraph [0260], “pcb”) is configured to control a temperature (paragraph [0250]) raising and lowering operation (paragraph [0002]).
	The limitation “so as not to raise a temperature of the reaction container holder during execution of the heat sealing operation” is merely an intended use of the claimed apparatus and does not add further structure to the claim. MPEP § 2114. Modified Turner discloses all the structural limitations as claimed and thus could function as intended. Assuming for argument’s sake that this limitation is deemed to add structure to the claim, Howell discloses a heat sink (Fig. 5, element 18) and thermoelectric module (Fig. 3 and Fig. 5, element 16) below the reaction container holder (Fig. 3, element 26) that would not raise the temperature of the reaction container holder via a controller (paragraphs [0250] to [0251]) while still operating a heat sealing action (paragraphs [0216] to [0217]) with the heated lid (paragraph [0244]).
	Additionally, with respect to the intended use limitations of claims 4-7, “apparatus claims cover what a device is, not what a device does.” See MPEP § 2114 (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is 

Other Related Prior Art
CN 203782148 – a heating and sealing device for fluorescent quantitative PCR.
CN 204088229 – a self-heating and sealing device for fluorescent quantitation PCR.
CN 208472104 – a self-heating and sealing device for fluorescent quantitation PCR.

Response to Arguments
Applicant’s arguments filed on March 9, 2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Regarding claim 1, Applicant has amended the “heat seal part” claim limitation by adding where it is arranged and requests that 35 U.S.C. § 112(f) not be invoked. 
Applicant’s amendment is insufficient for this claim limitation not be interpreted under 35 U.S.C. § 112(f) because the heat seal part as claimed still only describes the function of the part and not its structure, regardless of where the claim “arranges” it. Thus, this claim term continues to invoke 35 U.S.C. § 112(f) and because the written description fails to fully disclose the structure of this part, claims 1-4 remain rejected under 35 U.S.C. § 112(a), or pre-AIA  35 U.S.C. 112, first paragraph, as lacking written description and under 35 U.S.C. § 112(b), or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.G.E./Examiner, Art Unit 1799



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799